          Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 1 of 28



 1 Todd C. Atkins (SBN 208879)
     tatkins@atkinsdavidson.com
 2 ATKINS & DAVIDSON, APC
     2261 Rutherford Road
 3 Carlsbad, CA 92008
     Tel: 619.665.3476
 4
     Stephen C. Jarvis (pro hac vice pending)
 5 stephen@wawrzynlaw.com
     Matthew M. Wawrzyn (pro hac vice pending)
 6 matt@wawrzynlaw.com
     WAWRZYN & JARVIS LLC
 7 2700 Patriot Blvd, Suite 250
     Glenview, IL 60026
 8 Telephone: 847.656.5864
 9 Attorneys for Plaintiff
     Cooperative Entertainment, Inc.
10
11
12                                UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA
14                                                     Case No. ---cv-----
15    COOPERATIVE ENTERTAINMENT, INC.,
                                                       COMPLAINT FOR PATENT
16                  Plaintiff,                         INFRINGMENT

17           v.
18    RIPPLE LABS, INC.,
19
                    Defendant.
20
21
22
23
24
25
26
27
28
     Complaint for Patent Infringement           -1-                         Case No. ---cv-----
           Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 2 of 28



 1                                                   Parties
 2           1.      Plaintiff Cooperative Entertainment, Inc. (“CEI”) is a corporation organized under
 3
     the laws of North Carolina with its principal place of business in Raleigh, North Carolina.
 4
             2.      Defendant Ripple Labs Inc. (“Ripple Labs”) is a corporation organized under the
 5
     laws of Delaware with its principal place of business in San Francisco, California.
 6
 7                                         Jurisdiction and Venue

 8           3.      This action arises under the patent laws of the United States, 35 U.S.C. §§ 101 et

 9 seq.
10           4.      This Court has subject matter jurisdiction over this action under 28 U.S.C. §§ 1331
11
     and 1338(a).
12
             5.      This Court may exercise personal jurisdiction over Ripple Labs. Ripple Labs’
13
     headquarters are located in this District; Ripple Labs conducts continuous and systematic business
14
15 in California and this District; and these patent infringement claims arise directly from Ripple Labs’
16 continuous and systematic activity in this District. In short, this Court’s exercise of jurisdiction over
17 Ripple Labs would be consistent with the California long-arm statute and traditional notions of fair
18 play and substantial justice.
19
             6.      Venue is proper in this District pursuant to 28 U.S.C. § 1400(b).
20
                                        Claim of Patent Infringement
21
                                  Infringement of U.S. Patent No. 9,432,452
22
23           7.      CEI is the exclusive owner of United States Patent No. 9,432,452 (the “‘452

24 patent”), which is attached hereto as Exhibit A.
25           8.      The ‘452 patent is valid and enforceable.
26
             9.      Ripple Labs has been and is directly infringing claims of the ‘452 patent. Ripple
27
     Labs makes, uses, sells, and offers for sale methods and services that practice and embody claims
28
     Complaint for Patent Infringement                -2-                            Case No. ---cv-----
           Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 3 of 28



 1 of the ‘452 patent—including but not limited to Ripple Labs’ RippleNet service.
 2          10.     Without limiting the claims that will be asserted or the products and services that
 3
     will be accused of infringement in this action, Ripple Labs is infringing claim 1 of the ‘452 patent
 4
     when Ripple Labs makes, uses, and sells the RippleNet service: “One frictionless experience to
 5
     send money globally.”
 6
 7                  a. Claim 1 claims a “system for virtualized computing peer-based content

 8                      sharing[.]” (Ex. A, 10:25-26.) RippleNet is a system that relies on peer-based

 9                      content sharing to send and receive money globally.
10                  b. Claim 1’s system includes “at least one content delivery server computer
11
                        constructed and configured for electrical connection and communication via at
12
                        least one communications network[.]” (Ex. A, 10:27-29.) RippleNet includes
13
                        content delivery server computers that participate in the “XRP Ledger peer
14
15                      protocol: “Servers in the XRP Ledger communicate to each other using the XRP

16                      Ledger peer protocol, also known as RTXP. The peer protocol is the main mode

17                      of communication between servers in the XRP Ledger. All information about
18                      the behavior, progress, and connectivity of the XRP Ledger passes through the
19
                        peer protocol.” https://xrpl.org/peer-protocol.html.
20
                    c. Claim 1’s system also includes “at least one peer-to-peer (P2P) dynamic network
21
                        including a multiplicity of peer nodes, wherein the multiplicity of peer nodes
22
23                      consume the same content within a predetermined time, wherein the multiplicity

24                      of peer nodes are constructed and configured for electronic communication over
25                      the at least one P2P dynamic network, wherein the at least one P2P dynamic
26
                        network is based on at least one trace route; wherein the multiplicity of peer
27
                        nodes is distributed outside controlled networks and/or content distribution
28
     Complaint for Patent Infringement              -3-                            Case No. ---cv-----
          Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 4 of 28



 1                     networks (CDNs) that are included within the at least one communications
 2                     network[.]” (Ex. A, 10:37-41.)” RippleNet includes the P2P XRP Ledger
 3
                       network, which “consists of many distributed servers, called nodes, that accept
 4
                       and process transactions. Client applications may sign and send transactions to
 5
                       nodes, which relay these candidate transactions throughout the network for
 6
 7                     processing.” https://ripple.com/build/xrp-ledger-consensus-process.

 8
 9
10
11
12
13
14
15
16
17
18
                       Id.
19
20                 d. Claim 1: “wherein the at least one content delivery server computer is operable

21                     to store viewer information, check content request, use the trace route to segment

22                     requested content, find peers, and return client-block pairs[.]” (Ex. A, 10:42-45.)
23                     RippleNet includes both tracking nodes and validating nodes, which store
24
                       viewer information, check content request, use the trace route to segment
25
                       requested content, find peers, and return client-block pairs. “The nodes that
26
                       receive, relay and process transactions may be either tracking nodes or validating
27
28                     nodes. Tracking nodes’ primary functions include distributing transactions from

     Complaint for Patent Infringement              -4-                            Case No. ---cv-----
          Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 5 of 28



 1                     clients and responding to queries about the ledger. Validating nodes perform the
 2                     same functions as tracking nodes and additionally contribute to advancing the
 3
                       ledger sequence. https://ripple.com/build/xrp-ledger-consensus-process/.
 4
                   e. Claim 1 specifies that “distribution of P2P content delivery over the at least one
 5
                       P2P dynamic network is based on content segmentation[, and] content
 6
 7                     segmentation is based on CDN address resolution, trace route to CDN and P2P

 8                     server manager, dynamic feedback from peers reporting traffic rates between

 9                     individual peer and its neighbors, round-robin and other server side
10                     scheduling/resource allocation techniques.” (Ex. A, 10:46-54.) RippleNet
11
                       distributes content based on content segmentation, which in turn is based on
12
                       CDN address resolution, trace route to CDN and P2P server manager, dynamic
13
                       feedback from peers reporting traffic rates between individual peer and its
14
15                     neighbors, round-robin and other server-side scheduling/resource allocation

16                     techniques. “Tracking nodes’ primary functions include distributing transactions

17                     from clients and responding to queries about the ledger. . . . The nodes on the
18                     network      share     information       about      candidate      transactions.”
19
                       https://ripple.com/build/xrp-ledger-consensus-process/.
20
21
22
23
24
25
26
27
28
     Complaint for Patent Infringement             -5-                            Case No. ---cv-----
          Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 6 of 28



 1                                           Prayer for Relief
 2 WHEREFORE, CEI prays for the following relief against Ripple Labs:
 3
            (a)    Judgment that Ripple Labs has directly infringed the ‘452 patent;
 4
            (b)    For a fair and reasonable royalty;
 5
            (c)    For pre-judgment interest and post-judgment interest at the maximum rate
 6
 7 allowed by law; and
 8          (d)    For such other and further relief as the Court may deem just and proper.

 9                                        Demand for Jury Trial
10          CEI demands a trial by jury on all matters and issues triable by jury.
11
12
      Date: September 25, 2019                     /s/ Todd C. Atkins
13                                                 Todd C. Atkins (SBN 208879)
                                                   tatkins@atkinsdavidson.com
14                                                 ATKINS & DAVIDSON, APC
                                                   2261 Rutherford Road
15                                                 Carlsbad, CA 92008
                                                   Tel: 619.665.3476
16
                                                   Stephen C. Jarvis (pro hac vice pending)
17                                                 stephen@wawrzynlaw.com
                                                   Matthew M. Wawrzyn (pro hac vice pending)
18                                                 matt@wawrzynlaw.com
                                                   WAWRZYN & JARVIS LLC
19                                                 2700 Patriot Blvd, Suite 250
                                                   Glenview, IL 60026
20                                                 Telephone: 847.656.5864

21                                                 Attorneys for Plaintiff
                                                   Cooperative Entertainment, Inc.
22
23
24
25
26
27
28
     Complaint for Patent Infringement              -6-                              Case No. ---cv-----
Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 7 of 28




             EXHIBIT A
                  Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 8 of 28
                                           111111  1111111111111111111111111111111111111111111111111111111111111
                                                                                                           US009432452B2


c12)   United States Patent                                                         (10)    Patent No.:     US 9,432,452 B2
       Gibson et al.                                                                (45)    Date of Patent:     Aug. 30, 2016

(54)   SYSTEMS AND METHODS FOR DYNAMIC                                           (56)                      References Cited
       NETWORKED PEER-TO-PEER CONTENT
       DISTRIBUTION                                                                                 U.S. PATENT DOCUMENTS

                                                                                        6,857,012 B2    2/2005 Sim et al.
(71)   Applicants: William James Gibson, Apex, NC                                       7,149,797 B1 * 12/2006 Weller                        G06Q40/04
                   (US); Juan Royston Benito, Raleigh,                                                                                          370/254
                   NC (US); Jason Philip Henry                                          7,512,943   B2    3/2009 Hester et a!.
                   Bradicich, Apex, NC (US)                                             7,567,987   B2    7/2009 Shapell et a!.
                                                                                        7,594,030   B2    9/2009 Teodosiu et al.
                                                                                        7,603,464   B2   10/2009 White et a!.
(72)   Inventors: William James Gibson, Apex, NC
                                                                                        7,672,235   B1 * 3/2010 Lian et a!. .................... 370/230
                  (US); Juan Royston Benito, Raleigh,                                   7,903,652   B2    3/2011 Huang et a!.
                  NC (US); Jason Philip Henry                                           8,073,978   B2 * 12/2011 Sengupta .......... G06F 17/30864
                  Bradicich, Apex, NC (US)                                                                                                          370/401
                                                                                      8,122,098     B1    212012 Richardson et al.
(73)   Assignee: Joosy, Inc., Raleigh, NC (US)                                        8,166,154     B2    4/2012 Choi
                                                                                  2004/0246921      A1   12/2004 Bates et a!.
                                                                                  2004/0249888      A1   12/2004 Berkey et a!.
( *)   Notice:        Subject to any disclaimer, the term of this                 2005/0216473      A1 * 9/2005 Aoyagi eta!. .................. 707/10
                      patent is extended or adjusted under 35                     2006/0031537      A1    2/2006 Boutboul et a!.
                      U.S.C. 154(b) by 196 days.                                  2006/0265401      A1   1112006 Edmond et a!.
                                                                                  2007/0214207      A1 * 9/2007 Xie et a!. ...................... 709/201
(21)   Appl. No.: 14/023,172                                                      2008/0189617      A1    8/2008 Covell et a!.
                                                                                  2008/0273541      A1 * 1112008 Pharn ............................ 370/400
                                                                                  2009/0055461      A1    212009 Georgis et a!.
(22)   Filed:         Sep. 10, 2013                                               2009/0083390      A1 * 3/2009 Abu-Ghazaleh et a!. .... 709/209
                                                                                  2010/0070570      A1    3/2010 Lepeska
(65)                      Prior Publication Data                                  2010/0198992      A1    8/2010 Morrison et a!.
                                                                                  201110128889      A1 * 6/2011 Liao et a!. .................... 370/255
       US 2014/0074991 Al                 Mar. 13, 2014                           201110271275      A1 * 1112011 Ochi et a!. .................... 717/177
                                                                                  2012/0102535      A1    4/2012 Weintraub et a!.
                                                                                  2012/0191778      A1    7/2012 Kim eta!.
                Related U.S. Application Data                                     2012/0221646      A1    8/2012 Ciminiera et a!.
                                                                                  2012/0221647      A1    8/2012 Ciminiera et a!.
(60)   Provisional application No. 61/699,083, filed on Sep.
       10, 2012.                                                                 * cited by examiner
(51)   Int. Cl.                                                                  Primary Examiner- Viet Vu
       G06F 15116                    (2006.01)                                   Assistant Examiner- Herman Belcher
       H04L 29108                    (2006.01)                                   (74) Attorney, Agent, or Firm- Triangle Patents, PLLC
(52)   U.S. Cl.                                                                  (57)                      ABSTRACT
       CPC ............. H04L 671104 (2013.01); H04L 67106
                 (2013.01); H04L 6711021 (2013.01); H04L                         Peer-to-peer (P2P) dynamic networks and/or sub-networks
                6711074 (2013.01); H04L 67/1044 (2013.01)                        for file distribution between peers receiving the same con-
                                                                                 tent, wherein nodes are outside controlled networks and/or
(58)   Field of Classification Search
                                                                                 content distribution networks (CDNs), and wherein large
       CPC . H04L 67/104; H04L 67/1074; H04L 67/06;
                                                                                 data files are distributed or shared across and among the peer
                                                              H04L 67/1044
                                                                                 nodes.
       USPC .......................................................... 709/219
       See application file for complete search history.                                         15 Claims, 14 Drawing Sheets



                                      Server                               Client                   Other Clients
                           Store viewer information                      Initiate
                           Check content request                      Communication
                           Use trace route to segment
                           Find peers/neighbors                                         Repeat as needed
                           Return client-block pairs



                                  Return additional
                                  client-block pairs




                                                                  Completed content stream
                                 Store for metrics
                                                                    Return results/metrics
                                                                                                               e•
              Server                                   Client                            Other Clients         00
                                                                                                               •
                                                                                                               ~
                                                                                                               ~
    Store viewer information ...                     Initiate                                                  ~
                              ......                                                                           ~
    Check content request                         Communication                                                ~
                                                                                                               =
    Use trace route to segment
    Find peers/neighbors                                                   Repea
    Return client-block pairs     ,,                                                                           ~
                                                                                                               ~
                                                                                                               (.H
r                                         ""-.~                                                                ~0
                                                                                   .,;        Client a   "''   N
                                                                                                               0
                                   .,.
                                              ....                                                             ....
                                                                                              Client b         0\
          Return additional        ....         Request client-block pairs ~~·
                                                Request blocks from clients ..........        Client c
          client-block pairs              .....
                                          .,. Render/play/use content Jllf!!!'!_                               rFJ
                                                                                              ( CDN)           ('D
                                                                                                               =-
                                                                                   '                           ('D
                                                                                                         .,)   .....
                                                                                                               ....
'                                                                                                              0
                                                                                                               .........
                                                                                                               .j;o.
        [store for metricsJ<               ICompleted content stream
                                                Return results/metrics


                                                                                                               d
                                                                                                               rJl
                                                                                                               \C
                                                                                                               ~
                                                                                                               w
                                                                                                                           Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 9 of 28




                                                                                                               N
                                                                                                               ~
                                                                                                               u.
                                                                                                               N
                                                          Fig. 1
                                                                                                               N
                                                                                                               =
      Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 10 of 28


U.S. Patent      Aug. 30, 2016   Sheet 2 of 14        US 9,432,452 B2




                     z
                     0
                     ()




   ca ..c o -c a> • • • c:
      Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 11 of 28


U.S. Patent      Aug. 30, 2016    Sheet 3 of 14       US 9,432,452 B2




                       z
                       0
                       (.)




     ca .c o             "'0     <D • • •    @
      Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 12 of 28


U.S. Patent      Aug. 30, 2016    Sheet 4 of 14       US 9,432,452 B2




                     z
                     0
                     (.)




   ca .c o             "'0       ru ••• @]
      Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 13 of 28


U.S. Patent      Aug. 30, 2016    Sheet 5 of 14       US 9,432,452 B2




                       z
                       0
                      (.)




     ro .c u             "0      a> • ••     (g
      Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 14 of 28


U.S. Patent      Aug. 30, 2016    Sheet 6 of 14       US 9,432,452 B2




                     z
                     0
                     ()




   ro .c o             "'0       a> •••     @)
      Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 15 of 28


U.S. Patent      Aug. 30, 2016    Sheet 7 of 14       US 9,432,452 B2




                       z
                       0
                       (.)




     ca .c o             "'0     w • •• (g
      Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 16 of 28


U.S. Patent      Aug. 30, 2016   Sheet 8 of 14        US 9,432,452 B2




                        z
                        0
                        ()




      rn ..c o -c w • • • c:
      Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 17 of 28


U.S. Patent      Aug. 30, 2016     Sheet 9 of 14      US 9,432,452 B2




                    z
                    0
                    ()




   ca ...c o -c                  a> • • •     c::
                      Architecture                         e•
                                                           00
                                                           •
                                               Webkit or   ~
                                                           ~
                                               browser     ~
                                                           ~

                                               plug-in     ~
                                                           =
                                     Grid      Content
                                                           >
 $$ for " " ' " " '                Computing   viewer/     =
                                                           ~
services                                                   (.H
                                               game        ~0
                                                           N
                                               player      0
                                                           ....
                                                           0\




                                                           rFJ
                                                           ('D
                                                           =-
                                                           ('D
                                                           .....
                         Games and content                 ....
                                                           0
                                                           0
                         via flash and HTML5
                                                           .........
                                                           .j;o.




               Content Provider
                                                           d
                                                           rJl
                                                           \C
                                                           ~
                                                           w
                                                           N
                                                                       Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 18 of 28




                                                           ~
                                                           u.
                                                           N

                         Fig. 10                           N
                                                           =
                                                                          e•
                                                                          00
                                                                          •
                                                                          ~
                                                        <extendS>         ~
                                                                          ~
                                  ~                                       ~

                                                                          ~
                                                                          =
                                                                          ~
                                                                          ~
                                                                          (.H
                                                                          ~0
Client   ~                                                                N
                                                                          0
                                                                          ....
                                                                          0\


                                                  <extendS>

                                                                          rFJ
                                                                          ('D
                                                                          =-
                      <extendS>                                           ('D
             <uses>                                                       .....
                                                                          ........
                                                                          0
                                                                          .........
                                                                          .j;o.


                                       \.oE::"=               <extendS>


                                                              <extendS>

                                                                          d
                                                                          rJl
                                                                          \C
                                                                          ~
                                                                          w
                                                                          N
                                                                                      Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 19 of 28




                                                                          ~
                                                                          u.
                                                                          N
                                  Fig. 11
                                                                          N
                                                                          =
                                                                                                                                                        e•
                                                                                                                                                        00
                                                                                                                                                        •
                                                                      -                      riVIIII::'::i                                              ~
                                                          <extendS>           '-                                                        /
                                                                                                                                                        ~
                                                                                                                                                        ~
                                                                                                                                                        ~

                                                          <extendS>                                                                                     ~
                                                                                                                                                        =
               /
         <extendS>
           J

                                                                                                                                                        >
                                                                                                                                                        =
                                                                                                                                                        ~
                                                                                                                                                        (.H
                                                                                                                                                        ~0
                                                                                                                                                        N
                                                                                                                                                        0
                                                                                                                                                        ....
                                                                                                                                                        0\



         <extendS>                                                        ~                                                                             rFJ
                                                                                                                                                        ('D
                                                                                                                                                        =-
                                                                                                                                                        ('D
                                                          <extendS>                                                                                     .....
<uses>               ..;>-ll .. rnnu"--........   /   ~                                                                                                 ....
                                                                               --------                                                                 N
                                                                                                                                                        0
                                                          <extendS>~      /    ,.: .. ....._ ....... f""_!f._,._....,, ...... ,.....,: ........   '\.   .........
                                                                                                                                                        .j;o.




                                                                                                                                                        d
                                                                                                                                                        rJl
                                                                                                                                                        \C
                                                                                                                                                        ~
                                                                                                                                                        w
                                                                                                                                                        N
                                                                                                                                                                    Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 20 of 28




                                                                                                                                                        ~
                                                                                                                                                        u.
                                                                                                                                                        N
                           Fig. 12
                                                                                                                                                        N
                                                                                                                                                        =
                                                         e
                                                         •
                                                         00
                                                         •
                                                         ~
                                                         ~
                                                         ~
                                                         ~

                                                         ~
                                                         =
                       <extendS>


                                                         ~
                                                         ~
                                             <extendS>   (.H
                                                         ~0
                  l€   <extendS> - t                     N
Client                                                   0
                                                         ....
                                                         0\




                                                         rFJ
                       <extendS>                         ('D
                                                         =-
                                                         ('D
                                                         .....
         <uses>
                                                         ....
                                                         (.H

                                                         0
                                                         .........
                                                         .j;o.




                                                         d
                                                         rJl
                                                         \C
                                                         ~
                                                         w
                                                         N
                                                                     Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 21 of 28




                                                         ~
                                                         u.
                                                         N
                                   Fig. 13
                                                         N
                                                         =
      Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 22 of 28


U.S. Patent      Aug. 30, 2016   Sheet 14 of 14       US 9,432,452 B2




                                                                   ·-
                                                                    0

                                                                   b1)
                                                                   ~




                    ......
                     c
                     O.J
                    u
               Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 23 of 28


                                                    US 9,432,452 B2
                              1                                                                      2
    SYSTEMS AND METHODS FOR DYNAMIC                                    network continues to be provided to the sub-grid upon
    NETWORKED PEER-TO-PEER CONTENT                                     departure of a node from the sub-grid that has been respon-
              DISTRIBUTION                                             sible for providing the content.
                                                                          U.S. Patent Pub. No. 20060031537 by Boutboul, eta!. for
           CROSS REFERENCE TO RELATED                             5    "Method, system, and program product for optimized con-
                  APPLICATIONS                                         current data download with a grid computing enviroument,"
                                                                       filed Jun. 8, 2004, teaching a grid computer system having
  This application claims the benefit of U.S. Provisional              a plurality of download servers in network communication
Application No. 61/699,083, filed Sep. 10, 2012.                       with client computers and a download management system,
                                                                  10
                                                                       a client requests a download plan from the download man-
         BACKGROUND OF THE INVENTION
                                                                       agement system for downloading data in parallel from the
                                                                       plurality of download servers to a client.
   1. Field of the Invention
   The present invention relates to peer-to-peer network                  U.S. Patent Pub. No. 20120221647 by Ciminera, eta!. for
content distribution.                                             15
                                                                       "Sharing of Digital Contents in P2P Networks Exploiting
   2. Description of the Prior Art                                     Localization Data," filed Nov. 3, 2009, disclosing a method
   Generally, it is known in the relevant prior art to provide         for enabling sharing of content files among nodes of a P2P
peer-to-peer (P2P) networks via the internet for sharing               network is provided. The P2P network comprises sub-
digital content, including video, for live streaming service           networks each including a respective plurality of nodes
over content distribution networks (CDNs). By way of              20   capable of storing content files.
example, relevant documents include the following:                        U.S. Patent Pub. No. 20100198992 by Morrison, eta!. for
   U.S. Patent Pub. No. 20120221646 by Ciminiera, eta!. for            "Synchronization of audio and video signals from remote
"Caching of Digital Contents in P2P Networks," filed Nov.              sources over the internet," filed Apr. 8, 2010, describing an
13, 2009, describing a method for enabling sharing of                  architecture and technology for a method for synchronizing
content files among nodes of a P2P network, comprising            25   multiple streams of time-based digital audio and video
sub-networks each including a respective plurality of nodes            content from separate and distinct remote sources, so that
capable of storing content files.                                      when the streams are joined, they are perceived to be in
   U.S. Patent Pub. No. 20040249888 by Berkey, et a!. for              umson.
"Command and control of arbitrary resources in a peer-to-                 U.S. Patent Pub. No. 20090055461 by Georgis, eta!. for
peer network," filed May 12, 2004, disclosing a method and        30   "System and method for effectively optimizing content
apparatus for virtualizing access to resources in a distributed        segment downloads in an electronic network," filed Aug. 23,
peer-to-peer (P2P) network.                                            2007, disclosing a system and method for optimizing con-
   U.S. Patent Pub. No. 20120191778 by Kim, et a!. for                 tent distribution in an electronic network includes a peer-
"Content Distribution Network for Supporting Peer-to-Peer              to-peer network of client devices; also, including an opti-
Live Streaming," filed Jan. 28, 2011, describing a method         35   mization module from a tracking server iteratively
and system for providing a Peer-to-Peer (P2P) live stream-             redistributes said content segments among the client devices
ing service over a Content Distribution Network (CDN).                 to seek an optimal content segment configuration of said
   U.S. Patent Pub. No. 20120102535 by Weintraub, et a!.               content segments for optimizing performance characteristics
for "Content Storage and Delivery System and Associated                of content reassembly procedures.
Method and Device," filed Nov. 9, 2011, disclosing a system       40      U.S. Pat. No. 7,903,652 by Huang, eta!. for "System and
for the storage of content on a network and the delivery of            method for peer to peer video streaming," filed Dec. 14,
content to subscriber locations. Content is delivered over a           2006, teaching, in an Internet Protocol Television (IPTV)
packet-switching network according to a peer to peer file              system, an IPTV server is configured to receive a request
distribution protocol.                                                 from an IPTV content storage device (CSD) to view a video
   U.S. Patent Pub. No. 20100070570by Lepeska for"Dedi-           45   stream. The IPTV server selects a set of peers for the IPTV
cated Shared Byte Cache," filed Sep. 10, 2009, relates to              CSD, and transmits the set of peers to the IPTV CSD.
methods, apparatus, and systems for providing peer-to-peer                U.S. Pat. No. 7,512,943 by Hester, eta!. for "Distributed
network acceleration.                                                  caching of files in a network," filed Aug. 30, 2005, disclos-
   U.S. Patent Pub. No. 20080189617 by Covell, et a!. for              ing distributed caching and download of a filing, including
"Distributed Video Content Management and Sharing Sys-            50   a method for building a peer list comprising a listing of
tern," filed Jan. 22, 2008, describing a system which enables          potential peer servers from among one or more networked
cooperative rich media content management, sharing, and                computers.
publishing across a distributed set of websites, web servers,             U.S. Pat. No. 7,567,987 by Shappell, et a!. for "File
and media servers based on control information in an online            Sharing in P2P group shared spaces," filed Oct. 24, 2003,
database.                                                         55   describing a computer implemented method and system
   U.S. Patent Pub. No. 20060265401 by Edmond, et a!. for              enable users to share files in a server-less shared space, by
"Grid Network for Distribution of Files," filed May 19,                providing access to such spaces via a visual presentation, the
2006, disclosing a system including first server nodes having          system renders content available for access by other group
authentication functions coupled to a network, wherein the             members.
system also includes second server nodes having reposito-         60      U.S. Pat. No. 7,594,030 by Teodosiu, et a!. for "Locator
ries of complete files also coupled to the network, and still          and tracing service for peer to peer resource," filed Sep. 13,
further includes a set of client nodes having local reposito-          2001, including a resource naming service (RNS) server
ries for files coupled to the network.                                 receives peer resource request from peer platforms through
   U.S. Patent Pub. No. 20040246921 by Bates, et a!. for               a networking environment.
"Method and System for persisting content in a decentral-         65      U.S. Pat. No. 8,122,098 by Richardson, et a!. for "Man-
ized network," filed May 27, 2004, describing methods to               aging content delivery network service providers by a con-
ensure that content defining a sub-grid of a decentralized             tent broker," filed Nov. 17, 2008, describing a system,
               Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 24 of 28


                                                    US 9,432,452 B2
                              3                                                                      4
method, and computer readable medium for managing net-                 embodiment when considered with the drawings, as they
work storage provider and CDN service providers are pro-               support the claimed invention.
vided.
   U.S. Pat. No. 6,857,012 by Sim et a!. for "Method and                     BRIEF DESCRIPTION OF THE DRAWINGS
apparatus for initializing a new node in a network," filed
May 18, 2001, teaching a method for initializing a new node               FIG. 1 is a schematic diagram of one embodiment of the
in a network. The network has multiple nodes arranged in a             invention.
virtual tree format.                                                      FIGS. 2-9 are schematic diagrams of additional embodi-
   U.S. Pat. No. 7,603,464 by White, eta!. for "Method and             ments of the invention.
system for identifying available resources in a peer-to-peer
                                                                  10      FIG. 10 is a schematic diagram of another embodiment of
network," filed May 27, 2004, disclosing a method for a peer           the invention.
                                                                          FIG. 11 is a schematic diagram of the invention illustrat-
of a peer-to-peer network to search for an available resource
                                                                       ing use cases for a registration function.
is provided, including a peer-to-peer grid and system for
                                                                          FIG. 12 is a schematic diagram of the invention illustrat-
publishing and identifying an available resource in a peer-       15   ing use cases for a withdraw function.
to-peer distributed network are also provided.                            FIG. 13 is a schematic diagram of the invention illustrat-
   U.S. Pat. No. 8,166,154 by Choi for "Method for stream-             ing use cases for a request stream source list function.
ing multimedia content," filed Aug. 13, 2005, describing                  FIG. 14 is a schematic diagram of the invention illustrat-
streaming multimedia content from a content server to                  ing use cases for a submit report function.
client, user multimedia devices (UMDs) connected to the           20
content server through a network includes the steps of                            DETAILED DESCRIPTION OF THE
monitoring storage states, of UMDs connected to the net-                                   INVENTION
work, for present multimedia content, and automatically
transmitting a starting block of the content to any UMD not               Referring now to the drawings in general, the illustrations
yet storing the block; also, tasks preparatory to streaming are   25   are for the purpose of describing a preferred embodiment of
advantageously offloaded to the client side and distributed            the invention and are not intended to limit the invention
among UMDs, to realize reduced bandwidth and delay and                 thereto.
to conserve on storage capacity of a UMD.                                 The present invention provides systems and methods for
   U.S. Pat. No. 8,117,306 by Baumback, eta!. for "Opti-               peer-to-peer (P2P) dynamic networks and/or sub-networks
mizing content management," filed Sep. 29, 2008, teaching         30   for file distribution between peers receiving the same con-
a system and method for monitoring the performance asso-               tent. Accordingly, a broad embodiment of this invention is
ciated with fulfilling resource requests and determining               directed to, by way of example, embodiments of the present
optimizations for improving such performance are provided,             invention include dynamic networks based upon a trace
including the use of a CDN/CDN service provider.                       route or other dynamic network segmentation strategy, e.g.,
   The prior art fails to provide video streaming over P2P        35   content delivery networks (CDN) internet protocol (IP)
networks outside the structure and control of CDNs.                    address. In particular, any instance of large data file distri-
                                                                       bution to recipient peer nodes is considered within the scope
            SUMMARY OF THE INVENTION                                   of the present invention, including but not limited to video
                                                                       file distribution, game content distribution, large data files,
   The present invention relates to peer-to-peer (P2P)            40   and combinations thereof. Any packet and/or stream of data
dynamic networks and/or sub-networks, wherein nodes are                that is ordered correctly and delivered in a timely way is
outside controlled networks and/or content distribution net-           considered the content for distribution within the P2P
works (CDNs), and wherein large data files are distributed or          dynamic networks and/or sub-networks of the present inven-
shared across and among the peer nodes. Furthermore, the               tion.
peers are only those that are consuming the same content,         45      By way of contrast to prior art content delivery networks,
i.e., the P2P connection is because of the content common-             the systems and methods of the present invention, which
ality.                                                                 include virtualized computing networks and content deliv-
   It is an object of this invention to provide P2P dynamic            ery origination server(s) for dynamic network-based P2P
networks and/or sub-networks for file distribution between             content distribution, provide more efficient and reduced cost
peers receiving the same content. Accordingly, a broad            50   of delivery for the content, as well as optionally providing
embodiment of this invention is directed to, by way of                 live streaming for video and/or audio content as well as data,
example, embodiments of the present invention include                  files, analytics, and combinations thereof. The content
dynamic networks base upon a trace route, e.g., CDN                    recipients have a peerness established and/or defined by the
internet protocol (IP) addresses.                                      common content they are receiving from the CDN server;
   Another object of the present invention is to provide          55   the systems and methods automatically identify peer nodes
dynamic P2P networks for distribution oflarge data file(s) to          receiving common content and create dynamic network
recipient peer nodes, wherein the dynamic P2P networks are             communication connection for the peer nodes to transmit
outside a static network of controlled systems.                        that common content to each other, rather than the content
   Still another object of the present invention is to provide         being directed from the CDN server directly to each recipi-
dynamic P2P networks for real-time or near-real-time dis-         60   ent node.
tribution of digital content to a multiplicity of peer nodes               Systems and methods of the present invention provide for
within the network, wherein the peer nodes are established             content delivery to a multiplicity of peer nodes within P2P
and/or defined based upon their consumption of the same                dynamic networks and/or sub-networks, wherein the file
content, i.e., the peer nodes are receiving the same content.          distribution occurs between peers receiving the same con-
   These and other objects and aspects of the present inven-      65   tent. Accordingly, a broad embodiment of this invention is
tion will become apparent to those skilled in the art after a          directed to, by way of example, embodiments of the present
reading of the following description of the preferred                  invention include dynamic networks base upon at least one
               Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 25 of 28


                                                    US 9,432,452 B2
                              5                                                                       6
trace route, e.g., CDN internet protocol (IP) addresses.               and/or software that may be used to download peer node
Preferably, the present invention does not require any nam-            content include either Adobe Flash or a combination ofW3C
ing outside the IP addresses for peer nodes.                           standards WebRTC and MediaSource, along with modem
   Preferably, the systems and methods of the present inven-           web browsers like WebKit, Google Chrome, Apple Safari,
tion provide for dynamic P2P networks distributing digital             Mozilla, and/or MS IE. The present invention dynamic
content in real-time or near-real-time to a multiplicity of            networking of peer nodes easily integrates with existing
peer nodes within the network, wherein the peer nodes are              websites and Apps that provide for content distribution
established and/or defined based upon their consumption of             and/or delivery over the Internet or other CDN. Further-
the same content, i.e., the peer nodes are receiving the same          more, by contrast to the prior art, there is no unique content
content.                                                          10   delivery network registration required for peer node opera-
   It will be appreciated by one of ordinary skill in the art          tion and dynamic network content distribution according to
that the embodiments of the present invention described                the present invention.
herein assume the use of existing audio and/or video play-                In another embodiment of the present invention, by way
back. Advantageously, this corresponds to systems and                  of example and not limitation, streaming video is provided
methods for P2P content distribution among peers of a             15   by at least one content server constructed and configured in
dynamic network or sub-network without requiring new                   remote physical location or remote network distance from a
compression or playback for efficient distribution. Further-           multiplicity of peer node content recipient devices, all of
more, the content distributed via the peer nodes of the                which are configured in network-based communication with
present invention does not establish the "peemess" or the              each other, over at least one network and/or sub-network.
P2P connections is not physical location-dependent, control-      20   While proximity of physical location is important, it is
dependent, or ownership-dependent; in other words, the                 primarily the network proximity or network distance that is
peemess of peer nodes of the present invention are estab-              also used to determine the dynamic P2P networks among
lished by the commonality of the content consumed ther-                peer nodes, based upon the network routing required.
ebetween. The P2P distribution of content according to the             Groups are preferably within the same subnetwork of an
systems and methods of the present invention provide for          25   internet service provider (ISP) for the nodes. Also, load
cached content at each peer node; there is no stored content           balancing is a factor considered in determining the dynamic
among the peer nodes.                                                  P2P networks. A content delivery network where the video
   Beneficially, the present invention systems and methods             content originates includes a series of servers; preferably, the
provide increased reliability, more redundancy, and more               closest network distance to those is included in the dynamic
efficient delivery than those of the prior art. A content         30   P2P networks. By way of example and not limitation, a
delivery server originates distribution of at least one prede-         routing table including IP addresses of the source of the
termined piece of content over dynamic network(s) and/or               video content provides a grouping mechanism and a sorting
sub-network(s) as illustrated in the figures. The content              mechanism to provide at least one grouping of peer nodes
delivery server of the present invention identifies the peer           having the common content. This is illustrated in FIG. 11 for
nodes for at least one piece of content; those peer nodes         35   the Register function, at the step of adding client to content
having content in common are identified and used for the               item group.
distribution within that dynamic network; new peer nodes                  The at least one content server originates at least one
are added for common content with other peer nodes. Peer               content piece for distribution over the network(s) and/or
nodes or content recipients of the same content provide for            sub-network(s) to the peer nodes and their corresponding
redirected content delivery among peer nodes (or users),          40   content recipient devices, wherein the peer nodes are con-
thereby by-passing any established or static content delivery          nected in dynamic network-based (IP-based) communica-
network (CDN); advantageously, this saves time, improves               tion for receiving and sharing the same content with each
redundancy, and also reduces or eliminates costs for content           other, wherein the peerness of the peer nodes that initiates
delivery over the CDN for the peer nodes. The content                  their cross-communication is based upon common content
delivery server further identifies those peer nodes that are in   45   that each is receiving from the server(s).
close network proximity to each other and uses them to                    Also, the systems and methods of the present invention, in
distribute content to each other to create more efficient              particular as illustrated in the figures, and more particularly
content delivery thereby.                                              in FIGS. 11-14, include implementation for dynamic peer-
   Factors for balancing or managing distribution of the P2P           to-peer (P2P) network-based, IP-based communication
content delivery over dynamic networks associated with the        50   among peer nodes, wherein the peemess of the peer nodes
present invention include segmentation based on CDN                    is defined by their common content. In one embodiment of
address resolution, trace route to CDN and the P2P server              the present invention, the dynamic P2P networks are scal-
manager, dynamic feedback from peers reporting traffic                 able to provide for a single dynamic P2P network among
rates between individual peer and its neighbors, round-robin,          peer nodes, so long as all peer nodes have common content.
other server side scheduling/resource allocation techniques,      55   Preferably, the dynamic P2P networks include small groups
and combinations thereof. Management of peer distribution              of peer nodes, between about five to about 100 peer nodes,
is preferably centrally managed, although some level of                all having common content. More preferably, the dynamic
management may be offloaded to client peers.                           P2P networks include small groups of peer nodes, between
   In one embodiment of the present invention, the systems             about five (5) and about twenty (20) peer nodes all having
and methods of the present invention may be integrated with       60   common content. And more preferably still, the dynamic
applications (Apps) for mobile devices, including but not              P2P networks include small groups of peer nodes, between
limited to smart phones, tablet computers, mobile comput-              about eight (8) and about ten (10) peer nodes having
ers, mobile communication devices, and the like, and com-              common content defining their peerness. The number of peer
binations thereof. However, no customized or proprietary               nodes determines the number of common connections,
software download to the peer node content recipient              65   which is affected by the IP protocol being used; thus, a single
devices is required for the systems and methods of the                 "hop" is preferred over "leap fogging" among the peer nodes.
present invention. By way of example, existing technologies            If there are too many peer nodes the repeat is slowed, and
              Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 26 of 28


                                                    US 9,432,452 B2
                              7                                                                      8
switching among processors and servers is costly. Also, if            performance, trends, miss count/CDN requests, client/CDN
the groups are too small, e.g., two (2) peer nodes, there may         addresses), and active viewers/sessions (e.g., content;
be some disconnectivity; this problem is solved by at least           viewer info-system, address, ... ; routing---CDN addresses,
about five (5) peer nodes because the multiplicity of peer            route trace, grouping; blocks available and requested; ser-
nodes having common content provides connections that                 vice information and history).
may not be available between each of the peer nodes                      FIGS. 2-9 are schematic diagrams of additional embodi-
directly. The minimum number of peer nodes in any group               ments of the invention. In these figures, embodiments oflive
forming a dynamic P2P network having common content                   streaming synchronized viewing processes are represented.
sharing is determined by the number required for reliability;         Content playback is slightly delayed, like normal streaming,
the maximum number is determined by the number that              10   and the streaming media is broken up into smaller segments.
provides for the common content sharing to be managed and             Segments are downloaded as needed-preference is to
to maintain connection for communication of the common                obtain from other viewers (a, b, c, d, e ... n) but will default
content for simultaneous viewing by the users associated              to CDN if needed. Viewers are grouped by network "close-
with the peer nodes. Methods of the present invention                 ness." Downloading of content looks like "leap-frog" or
include a step of determining grouping of clients having         15   bicycling peloton. In FIG. 2, the server directs viewers to
common content based upon a variety of metrics including              pre-fetch an initial segment. In FIG. 3, viewer a: segment 1
CDN IP (routing table), QoS, ISP ID, and subnet id. The               (CDN), segment 2 (viewer b), segment 3 (viewer c), seg-
automatic determination of group size for the P2P dynamic             ment 4 (viewer d), segment 5 (viewer e). In FIG. 4, viewer
networks according to the present invention is important for          b: segment 1 (viewer a), segment 2 (CDN), segment 3
performance and ability to manage issues to a single or          20   (viewer c), segment 4 (viewer d), segment 5 (viewer e). In
multiplicity of clients in the group but balanced by a need to        FIG. 5, viewer c: segment 1 (viewer a), segment 2 (viewer
reduce system resources needed to keep connections to all             b), segment 3 (CDN), segment 4 (viewer d), segment 5
group members. Also, the methods of the present invention             (viewer e). In FIG. 6, viewer d: segment 1 (viewer a),
further include the step of the system dynamically reassign-          segment 2 (viewer b), segment 3 (viewer c), segment 4
ing clients to other groups, for example as needed for           25   (CDN), segment 5 (viewer e). In FIG. 7, viewer e: segment
reasons like dissolution of a group due to loss/lowering of           1 (viewer a), segment 2 (viewer b), segment 3 (viewer c),
group member count, splitting a group that grew too large,            segment 4 (viewer d), segment 5 (CDN). In FIG. 8, viewer
and QoS metrics dictated different grouping.                          n: segment 1 (viewer a), segment 2 (viewer b), segment 3
   Significantly, the present invention common content is             (viewer c), segment 4 (viewer d), segment 5 (viewer e),
most preferably a video content that is common among the         30   segment n (CDN). In FIG. 9, viewer a: segment n (viewer n),
peer nodes. By way of contrast to prior art, which may                segment n+ 1 (CDN), segment n+2 (viewer b), segment n+3
include video games being played simultaneously by remote             (viewer c).
users, or audio content, which is typically not simultaneous             FIG. 10 is a schematic diagram of another embodiment of
common content, the video common content is at least 10               the invention, which illustrates the business process
times larger or even 100 times larger, and so the small          35   employed with a calculation/processing cycle harvesting
groups of peer nodes forming the dynamic P2P networks of              ecosystem. The main points are peer nodes that process
the present invention provide for smooth playback and                 calculations and are rewarded by consuming online enter-
avoids stuttering problems or delays or buffering problems.           tainment or other content. End users of calculations pay for
The volume of video content that is common among the peer             the results. The payment is used to defray the cost of content
nodes at the time of viewing creates a critical factor of        40   license, distribution, and revenue back to the dynamic CDN
timeliness for the content sharing among the peer nodes               distribution server and/or service provider.
having common content at the same time, for providing peer               FIG. 11 is a schematic diagram of the invention illustrat-
node coordination and cooperation. The common content                 ing use cases for a registration function. A client icon is
that defines the peerness of the peer nodes within a dynamic          illustrated at an initiation of the registration function and
P2P network for video sharing includes common content and        45   corresponding steps. From a register step, a profile client is
common temporality of the common content. The need for                provided, including profile client content items and a profile
peer nodes to share in real-time or near-real-time all while          network including subcomponents of profile network loca-
the users are viewing the video content via the remote,               tion and profile network bandwith. Also from the register
distributed peer nodes provides a session constraint that does        step, add client is provided, including add client to client
not exist with prior art gaming or prior art audio sharing,      50   profiles and another option of add client to network graph.
which most commonly is shared offline, not during concur-             Additionally, from the register step, add client to content
rent use by the peer nodes users. Thus, for video, the                item groups, further including the steps of add client to
common content that defines the peer nodes and their                  group for active content item and add client to groups for
peemess for creating the dynamic P2P network is the same              other content items on their device(s). Also, request stream
video. By way of example and not limitation, a television        55   source list function extends from the register function
show, an instructional video, any entertainment video pro-            step(s).
vided over the web, such as by YouTube, NetFlix, or any                  FIG. 12 is a schematic diagram of the invention illustrat-
streaming video broadcast or on-demand are included within            ing use cases for a withdraw function. From a withdraw step,
the present invention. The common content is the moving               a remove client is provided, including remove client from
video stream with coordinated audio, which defines the           60   client profiles step and remove client from network graph,
peemess and is used to determine the dynamic P2P network              which are automatically initiated upon indication of with-
among those peer nodes with the common content.                       draw request received by at least one server associated with
   FIG. 1 is a schematic diagram of one embodiment of the             the P2P networks of the present invention. Also, the steps of
invention.                                                            remove client from content item groups, which further
   In one embodiment of the invention, a server database         65   includes the steps of remove client from group for active
includes content information (e.g., URL, listing of encod-            content item and remove client from groups for other
ings, customer), metrics (e.g., content, connection history,          content items on their device(s).
               Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 27 of 28


                                                     US 9,432,452 B2
                               9                                                                     10
   FIG. 13 is a schematic diagram of the invention illustrat-           thereof, are provided for participation by the rec1p1ent
ing use cases for a request stream source list function. From           devices (peer node devices receiving the common content),
a request stream resource list step initiated by a client user,         i.e., to encourage, promote, incentivize, or increase the
a profile client is provided, including the steps of get clients        number of peers for any piece of content, thereby providing
for content item, get client information, which includes other          elasticity of the dynamic CDN when the demand for any
steps of get client profile information, and get client network         particular content is highest or at high levels for periods of
information. Additional steps of rank clients and submit                time. A virtual currency may thus be provided to encourage
report follow.                                                          the multiplicity of peer node content recipient devices to
   FIG. 14 is a schematic diagram of the invention illustrat-           participate within the dynamic network(s) and/or sub-net-
ing use cases for a submit report function that further            10   work(s) for receiving more content (for example viewing
includes the steps of update QoS for stream source and log              more video downloads) and thereby participating in more
client performance.                                                     than one of the dynamic networks due to increased fre-
   Advertisement associated with the content shared among               quency and type of content.
the peer nodes is also provided according to systems and                   Certain modifications and improvements will occur to
methods of the present invention. Precisely targeted adver-        15   those skilled in the art upon a reading of the foregoing
tisement related to the common content that defines the                 description. The above-mentioned examples are provided to
peerness, combined with the dynamic network communica-                  serve the purpose of clarifYing the aspects of the invention
tion of the present invention provide for optimized relevance           and it will be apparent to one skilled in the art that they do
or matching or advertising content with intended recipients.            not serve to limit the scope of the invention. All modifica-
By way of example and not limitation, community-driven             20   tions and improvements have been deleted herein for the
advertisement is a beneficial object of the present invention           sake of conciseness and readability but are properly within
systems and methods.                                                    the scope of the present invention.
   Gaming and social media are further considered subject to
P2P dynamic network distribution content for the present                   The invention claimed is:
invention. Gaming and social media typically have updated          25      1. A system for virtualized computing peer-based content
content (e.g., static/unchanging items like new game levels,            sharing comprising:
additional content, social information like photos and video)              at least one content delivery server computer constructed
that could be pre-distributed instead of pulled by the user                   and configured for electrical connection and commu-
removing latency and wait during game play or social                          nication via at least one communications network; and
network activities. Additionally, it is possible to use peer       30      at least one peer-to-peer (P2P) dynamic network includ-
nodes for distributed storage as well as additional (game-                    ing a multiplicity of peer nodes, wherein the multiplic-
based/social network) database processing. Also, processing                   ity of peer nodes consume the same content within a
may be performed over the peer nodes. Corporate content or                    predetermined time, wherein the multiplicity of peer
commercial data provide another example of content pro-                       nodes are constructed and configured for electronic
vided under the systems and methods of the present inven-          35         communication over the at least one P2P dynamic
tion, wherein the peer nodes are users within a common                        network, wherein the at least one P2P dynamic network
corporation, organization, or entity. Specifically, examples                  is based on at least one trace route; wherein the
of corporate content or commercial data include but are not                   multiplicity of peer nodes is distributed outside con-
limited to training videos, company events, files, and com-                   trolled networks and/or content distribution networks
binations thereof.                                                 40         (CDNs) that are included within the at least one com-
   Advantageously, another aspect of the systems and meth-                    munications network;
ods of the present invention provide for simulation to                    wherein the at least one content delivery server computer
leverage the hardware of the peer node content recipient                      is operable to store viewer information, check content
devices for providing coordinated analytics, for example on                   request, use the trace route to segment requested con-
large data sets. The data is retained within the community or      45         tent, find peers, and return client-block pairs;
peers (i.e., peer nodes determined by peerness or common-                 wherein distribution of P2P content delivery over the at
ality of data being distributed thereto and/or therebetween).                 least one P2P dynamic network is based on content
Thus, the present invention provides for leveraging commu-                    segmentation;
nities sharing common content with each other over the                    wherein content segmentation is based on CDN address
dynamic network(s) and/or sub-network(s) without the con-          50         resolution, trace route to CDN and P2P server manager,
tent being distributed directly from the CDN server origi-                    dynamic feedback from peers reporting traffic rates
nating the content, and without the content distribution                      between individual peer and its neighbors, round-robin
being limited or otherwise restricted by the established                      and other server side scheduling/resource allocation
(static) CDN network(s). The systems and methods of the                       techniques.
present invention provide for harnessing the content recipi-       55      2. The system of claim 1, wherein large data files are
ent devices to aggregate or assemble intelligent functionality          distributed or shared across and/or among the peer nodes.
of the devices unassociated with the content receipt, includ-              3. The system of claim 1, the P2P connection among
ing but not limited to computational storage and processing             and/or across the peer nodes is provided because of a content
capacity of the content recipient devices in the P2P dynamic            commonality.
network, as in grid computing applications for massively           60      4. The system of claim 1, further including sub-networks
parallel computation in addition to the P2P content distri-             within the at least one P2P dynamic network.
bution and redundancy of online content distribution to                    5. A method for virtualized computing peer-based content
receiving or recipient peer node devices.                               sharing comprising the steps of:
   In yet another beneficial application of the systems and               providing at least one content delivery server computer
methods of the present invention, economically driven              65         constructed and configured for electrical connection
incentives to peer nodes or content recipients include sav-                   and communication via at least one communications
ings, compensation, points, credits, and combinations                         network;
              Case 3:19-cv-06025 Document 1 Filed 09/25/19 Page 28 of 28


                                                   US 9,432,452 B2
                            11                                                                  12
  providing at least one peer-to-peer (P2P) dynamic net-               7. The method of claim 5, further including the steps of
     work including a multiplicity of peer nodes constructed         getting client information and getting clients for the
     and configured for electronic communication over the            requested content item.
     at least one P2P dynamic network, wherein the multi-               8. The method of claim 7, further including the step of
     plicity of peer nodes consume the same content within           ranking clients based upon client profile information and
     a predetermined time, wherein the at least one P2P              client network information.
     dynamic network is based on at least one trace route               9. The method of claim 8, further including the step of
     wherein the multiplicity of peer nodes is distributed           providing the content for the client to play or view the
     outside controlled networks and/or content distribution         content.
                                                                10      10. The method of claim 5, further including the step of
     networks (CDNs) that are included within the at least
     one communications network;                                     the system automatically grouping clients into groups hav-
  the at least one content delivery server computer receiving        ing between about 5 and about 100 clients.
                                                                        11. The method of claim 5, further including the step of
     at least one content request from a client;
  the at least one content delivery server computer segment-         the system automatically grouping clients into groups hav-
     ing requested content based on CDN address resolu-         15   ing between about 5 and about 20 clients.
     tion, trace route to CDN and the P2P server manager,               12. The method of claim 5, further including the step of
     dynamic feedback from peers reporting traffic rates             the system automatically grouping clients into groups hav-
     between individual peer and its neighbors, round-robin,         ing between about 8 and about 10 clients.
                                                                        13. The method of claim 5, further including the step of
     and other server side scheduling/resource allocation
     techniques;                                                20   determining grouping of clients having common content
  automatically identifying at least one peer node having at         based upon a variety of metrics including CDN IP (routing
     least one segment of the requested content in close             table), QoS, ISP ID, and subnet id.
     network proximity to the client; and                               14. The method of claim 5, further including the step of
  at least one peer node most proximal to the client sharing         the system dynamically reassigning clients to other groups.
     the at least one segment of the requested content.         25      15. The method of claim 5, further comprising providing
  6. The method of claim 5, further including the steps of
                                                                     economically driven incentives to peer nodes for participa-
automatically registering the client; adding the client; and         tion in the at least one P2P dynamic network.
adding the client to content item groups.                                                 * * * * *
